                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    NATIONAL FIRE & MARINE                                  Case No. 2:18-CV-1338 JCM (PAL)
                      INSURANCE COMPANY,
                 8                                                                              ORDER
                                                              Plaintiff(s),
                 9
                                v.
               10
                      STEVEN A. HOLPER, M.D.,
               11
                                                           Defendant(s).
               12
               13
                                Presently before the court is the matter of National Fire & Marine Insurance Company v.
               14
                      Holper, case number 2:18-cv-01338-JCM-PAL.
               15
                                On October 31, 2018, this court entered an order granting defendant Seven A. Holper’s
               16
                      motion to stay case pending resolution of the criminal proceeding against Holper. (ECF No. 16).
               17
                      On January 2, 2019, plaintiff National Fire & Marine Insurance Company (“National”) filed a
               18
                      motion to lift stay, informing the court that Holper entered a guilty plea in his criminal proceeding
               19
                      on December 10, 2018. (ECF No. 19). Accordingly, the court will lift the stay in the instant
               20
                      action.
               21
                                The court has also reviewed National’s first amended complaint (ECF No. 19-2) and finds
               22
                      that National is requesting the court’s leave to file its first amended complaint in good faith. The
               23
                      court will grant National’s request, pursuant to Federal Rule of Civil Procedure 15(a)(2), to
               24
                      promote efficient and expedient resolution of this action.
               25
                                Accordingly,
               26
                                IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that National’s motion to life
               27
                      stay (ECF No. 19) be, and the same hereby is, GRANTED.
               28

James C. Mahan
U.S. District Judge
                1     The clerk shall lift stay in this case.
                2     DATED January 16, 2019.
                3                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
